433 F.2d 347
Wilfred Charles LaHAYE, Plaintiff-Appellant,v.The DOW CHEMICAL COMPANY, Inc., and the American InsuranceCompany, Defendants-Appellees.
No. 29855.
United States Court of Appeals, Fifth Circuit.
Oct. 14, 1970, Rehearing Denied Nov. 17, 1970.

Edgar N. Quillin, Arabi, La., Wayne C. Giordano, Belle Chasse, La., for Plaintiff-appellant.
Stanley E. Loeb, New Orleans, La., for defendants-appellees.
Appeal from United States District Court, Eastern District of Louisiana; Herbert W. Christenberry, District Judge.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966